DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-19, 21, 23-25, 27-37, and 39-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andriulis (US Pat No 4,123,201) in view of Murray et al. (US Pat No 4,631,006). Andriulis discloses a vacuum pump (title) comprising: 
Re claim 1, a base (bottom horizontal plate portion of 16) configured for resting on a ground surface; a frame (12) secured to the base; a first housing (11) secured to the frame, wherein the first housing hosts an impeller (the motor is housed in 11, Examiner takes Official Notice that an impeller is known in the art attached to the drive shaft typically adjacent to the rectangular vent holes of the housing 11 shown in fig. 2); a second housing (21) secured to the frame such that the frame extends between the first housing and the second housing (fig. 2), wherein the second housing hosts a reservoir (reservoir is the space within 21) configured for containing an oil (specification describes 21 containing oil), wherein the second housing hosts a port (24) configured for outputting the oil from the reservoir when the reservoir contains the oil, wherein the second housing hosts a passageway that is inclined and extends between the reservoir and the port such that the oil is able to gravitationally flow from the reservoir to the port via the passageway when the base rests on the ground surface and the reservoir contains the oil (fig. 1 shows the arcuate curvature of the reservoir housing, this curvature defines the inclined passageway that guides the oil downward from the reservoir to the port); and a handle (14) secured to the frame (fig. 3), wherein at least one of (a) the handle is directly secured to the frame or (b) the second housing includes a vertical sidewall hosting the port when the base rests on the ground surface such that the passageway is inclined between the frame and the port toward the port for the oil to exit the port when the port is opened while the base rests on the ground surface and the reservoir contains the oil (fig. 1 shows 14 directly secured to 12), wherein the handle includes a horizontal portion (horizontal portion of 14 shown in fig. 2) having an underside horizontal end (underside at the left end in fig. 2).
Re claim 2, wherein the base includes a foot (15).
Re claims 3, 39, wherein the foot (15) is adjustable with respect to the base such that the base is adjustably angled thereby for the oil to gravitationally flow from the reservoir to the port via the passageway when the base rests on the ground surface and the reservoir contains the oil (fig. 2 shows 15 is adjustable by the threaded screw-nut engagement; from the previous Office Action, Examiner takes Official Notice that it is known in the art to employ adjustable foot via threaded engagement).
Re claim 4, wherein the handle extends over the first housing such that the first housing extends between the handle and the base (fig. 2). 
Re claim 5, wherein the handle includes a first member (vertical portion of 14) and a second member (horizontal portion of 14), wherein the first member extends vertically from the frame when the base rests on the ground surface (fig. 2), wherein the second member extends horizontally from the first member when the base rests on the ground surface (fig. 2).
Re claim 6, wherein the first member includes a proximal end portion (bottom portion) and a distal end portion (top portion), wherein the proximal end portion extends from the frame, wherein the second member extends horizontally from the distal end portion (fig. 2).  
Re claim 7, wherein the second member is orthogonal to the first member (fig. 2).
Re claim 8, further comprising: a drive shaft (55,56) coupled to the impeller (as stated in claim 1, Examiner takes Official Notice that an impeller is known to be mounted to the shaft of the motor) such that the drive shaft extends between the second member and the base (fig. 2).
Re claim 9, wherein the drive shaft extends between the impeller and the reservoir (fig. 2).
Re claim 10, wherein the second member extends over the first housing and avoids extending over the reservoir (fig. 2).
Re claim 11, wherein the second member extends over the first housing and avoids extending over the passageway (fig. 2).
Re claim 12, wherein the second housing hosts a sight glass (22) configured for granting a visual access to the oil to determine a level thereof when the reservoir contains the oil.
Re claim 13, wherein the second housing has a side (right side in fig. 2) distal to the frame, wherein the side avoids extending over the base, wherein the side hosts the sight glass (fig. 2).
Re claim 14, wherein the second housing hosts a cap (20) granting a fluid access to the reservoir.
Re claim 15, wherein the cap avoids extending over the base (fig. 2).
Re claim 16, wherein the second housing is removably secured to the frame (via screws shown in fig. 3).
Re claim 17, wherein the base is a plate (fig. 3 shows 16 is a plate).
Re claim 18, wherein the passageway is angled at 45 degrees or less (the arcuate curvature of the reservoir housing would exhibit a 45 degrees or less).
Re claim 19, wherein the port avoids extending over the base (fig. 2).
Re claims 21, 28, 34, wherein the handle is directly secured to the frame (fig. 1 shows 14 directly secured to 12).
Re claim 23, wherein the frame is orthogonal to the base (fig. 1).
Re claim 24, further comprising an inlet (18), wherein the inlet extends from the frame (fig. 1).
Re claim 25, wherein the frame extends between the inlet and the base (fig. 1 shows the frame vertically extends between the inlet and the base).
Re claim 27, a base (bottom horizontal plate portion of 16) configured for resting on a ground surface; a frame (12) secured to the base; a first housing (11) secured to the frame, wherein the first housing hosts an impeller (the motor is housed in 11, Examiner takes Official Notice that an impeller is known in the art attached to the drive shaft typically adjacent to the rectangular vent holes of the housing 11 shown in fig. 2); a second housing (21) secured to the frame such that the frame extends between the first housing and the second housing (fig. 2), wherein the second housing hosts a reservoir (reservoir is the space within 21) configured for containing an oil (specification describes 21 containing oil), wherein the second housing hosts a first port (24) configured for outputting the oil from the reservoir when the reservoir contains the oil, and wherein the second housing hosts a passageway extending between the reservoir and the first port such that the oil is able to flow from the reservoir to the first port via the passageway when the base rests on the ground surface and the reservoir contains the oil (fig. 1 shows the arcuate curvature of the reservoir housing, this curvature defines the inclined passageway that guides the oil downward from the reservoir to the port); a second port (port associated with 20) disposed on the second housing; an exhaust fitting (20) coupled to the second port; an inlet (18) extending from the frame such that the frame extends between the base and the inlet (fig. 1 shows the frame vertically extends between the inlet and the base); and a handle (14) secured to the frame, wherein at least one of (a) the handle is directly secured to the frame or (b) the second housing includes a vertical sidewall hosting the first port when the base rests on the ground surface such that the passageway extends between the frame and the first port for the oil to exit the first port when the first port is opened while the base rests on the ground surface and the reservoir contains the oil (fig. 1 shows 14 directly secured to 12), wherein the handle includes a horizontal portion (horizontal portion of 14 shown in fig. 2) having an underside horizontal end (underside at the left end in fig. 2), and wherein at least one of (c) the inlet extends between the first housing and the exhaust fitting, (d) the handle extends between the first housing and the exhaust fitting, or (e) the frame extends between the first housing and the exhaust fitting (fig. 1 shows the inlet 18 extends between the first housing 11 and the exhausting fitting 20).
Re claims 29, 33, wherein the second housing includes a vertical sidewall (right vertical sidewall of 21 shown in fig. 2) hosting the first port (24) when the base rests on the ground surface such that the passageway extends between the frame and the first port for the oil to exit the first port when the first port is opened while the base rests on the ground surface and the reservoir contains the oil (figs. 1-2).
Re claims 30, 35, wherein the inlet extends between the first housing and the exhaust fitting (fig. 1).
Re claims 31, 36, wherein the handle extends between the first housing and the exhaust fitting (fig. 1).
Re claims 32, 37, wherein the frame extends between the first housing and the exhaust fitting (fig. 1).
Re claim 40, wherein the handle is L-shaped (fig. 2) as defined via a first member (vertical portion of 14) and a second member (horizontal portion of 14), wherein the first member extends from the frame (fig. 2), wherein the second member extends from the first member (fig. 2), wherein the second member includes the horizontal portion having the underside horizontal end distal to the first member (fig. 2).
Re claim 41, wherein the second housing hosts a sight glass (22) configured for granting a visual access to the oil when the reservoir contains the oil, wherein the second housing has a side (right side in fig. 2) distal to the frame, wherein the side avoids extending over the base, wherein the side hosts the sight glass (fig. 2).
Andriulis does not disclose:
Re claims 1, 27, a third housing containing a circuitry enabling the impeller to rotate, wherein the first housing extends between the base and the third housing when the base rests on the ground surface; the underside horizontal end of the handle avoids contact with the third housing as the third housing extends between the horizontal portion and the first housing when the base rests on the ground surface.
However, Murray teaches a vacuum pump (title) comprising:
Re claims 1, 27, a third housing (24) containing a circuitry (fig. 4: 28,32) enabling the impeller (impeller at the ends of 56 in fig. 4) to rotate, wherein the first housing (10) extends between the base (14) and the third housing (fig. 1) when the base rests on the ground surface; the underside horizontal end (right end of 40 shown in fig. 1) of the handle avoids contact with the third housing (fig. 3) as the third housing extends between the horizontal portion and the first housing when the base rests on the ground surface (fig. 1).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ a third housing, as taught by Murray, to store sensitive electronic control components and to position the components at an easily accessible location. 

Claims 22, 26 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andriulis (US Pat No 4,123,201) in view of Murray et al. (US Pat No 4,631,006) and Selby et al. (US Pat No 5,595,152). Andriulis as modified discloses a vacuum pump (as cited above):
Re claims 22, 26, wherein the handle is directly secured to the frame (Andriulis fig. 1 shows 14 directly secured to 12) and the second housing includes the vertical sidewall (right vertical sidewall of 21 shown in fig. 2) hosting the port (24) when the base rests on the ground surface.
Andriulis as modified does not clearly disclose:
Re claims 22, 26, 38, the passageway is inclined between the frame and the port toward the port for the oil to exit the port when the port is opened while the base rests on the ground surface when the reservoir contains the oil.
However, Selby teaches an engine oil collection apparatus (fig. 1,4):
Re claims 22, 26, 38, wherein the second housing (50) includes the vertical sidewall (fig. 4: left vertical wall of 50) hosting the port (42) when the base rests on the ground surface such that the passageway (41) is inclined between the frame (when taught to Murray the frame would be positioned on the right side in fig. 4) and the port toward the port for the oil to exit the port when the port is opened while the base rests on the ground surface when the reservoir contains the oil (fig. 4).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ the inclined direction, as taught by Selby, to be able to drain the back side of the reservoir by directing the oil downward towards the port.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 and 21-41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
On page 11 of the Remarks, Applicant argues the Selby reference is non-analogous art. Examiner respectfully disagrees. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the reference is pertinent to the particular problem with which the applicant was concerned. Selby solves the problem of improving draining in a fluid reservoir by providing an inclined passageway to direct fluid towards a port.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Minh Truong/Primary Examiner, Art Unit 3654